


EXHIBIT 10.2


AMENDMENT FIVE
TO THE
PERRIGO COMPANY
NONQUALIFIED DEFERRED COMPENSATION PLAN


WHEREAS, Perrigo Company, a Michigan corporation (the “Company”), maintains the
Perrigo Company Nonqualified Deferred Compensation Plan, as amended and restated
effective January 1, 2007 (the “Plan”), and as subsequently amended; and


WHEREAS, the Company deems it desirable to amend the Plan to streamline its
administration;


NOW, THEREFORE, pursuant to the amendment authority reserved to the Company and
delegated to the Perrigo Company Retirement Plan Committee, subsections 3.3(b)
and (c) of the Plan are amended to read as follows effective for deferral
elections made on or after September 1, 2015:
“(b)
Subsequent Plan Years. A Participant’s deferral election shall apply to all
subsequent Plan Years until revoked or altered in accordance with the terms of
the Plan (an “evergreen election”); provided, however, that the Participant’s
election shall become irrevocable as of each December 31 for Base Annual Salary,
Annual Bonus or Directors Fees payable for services to be rendered in the Plan
Year immediately following such December 31.

(c)
Special Election for Section 409A Performance Based Annual Bonuses.
Notwithstanding subsection (b) above, if the Committee determines that an Annual
Bonus eligible for deferral satisfies the requirements of “performance based
compensation” within the meaning of Code Section 409A, any election to defer
such Annual Bonus must be made no later than the date which is six months prior
to the end of the performance period, and a Participant’s evergreen election to
defer such Annual Bonus shall become irrevocable on the date which is six months
prior to the end of the performance period (i.e., the election shall become
irrevocable on June 30 of the calendar year performance period in which such
June 30 occurs). Any deferral of an Annual Bonus shall be made in accordance
with the rules and procedures established by the Committee.”

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer this 17th day of August, 2015.






 
PERRIGO COMPANY
 
 
By
/s/ Michael Kelly
 
Its: Chairman, Retirement Committee

        




